DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MCCARTHY GABRIEL,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-427

                              [June 2, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer, Judge;
L.T. Case Nos. 502016CF002031AXXXWB, 502017CF007431BXXXMB,
502015CF011236CXXXMB.

   McCarthy Gabriel, Live Oak, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.